Citation Nr: 0525328
Decision Date: 09/16/05	Archive Date: 11/10/05

DOCKET NO. 03-12 068                        DATE SEP 16 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi

THE ISSUE

Entitlement to a rating higher than 10 percent for a right knee disability.

REPRESENTATION

Veteran represented by:

Mississippi Veterans Affairs Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision by the RO in Jackson, Mississippi.

In January 2004, the veteran testified at a hearing before the undersigned Acting Veterans Law Judge. The hearing transcript is of record.

The appeal is REMANDED to the agency of original jurisdiction via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The veteran testified that he underwent right knee surgery in October 2003 at a V A
facility. As there has been a material change in the veteran's condition, a new
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA orthopedic examination to determine the current level of right knee disability. The claims folder must be made available for review by the examiner. The examination report should include range of motion in degrees for flexion and extension of the right knee. The examiner is asked to comment of functional loss due to pain, instability, or excess fatigability. If functional loss due pain on use or due to flare-ups is found, the examiner is asked to describe the functional loss in terms of limitation of flexion or extension and, if feasible, to describe the additional limitation of motion in degrees.

-2


2. After the above development, adjudicate the claim. If the benefit sought is, denied, furnish the veteran a supplemental statement of the case and return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.c. §§ 5109B, 7112).

GEORGE E. GUIDO JR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




